Citation Nr: 0814042	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-16 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for cervical 
spine limitation of motion, status post discectomy at C5-6 
and C6-7 with anterior fusion.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1953 to October 1956 and March 1958 to October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A personal hearing at 
the RO was held in December 2005.  A video conference hearing 
before the undersigned Acting Veterans Law Judge was held in 
January 2008.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's statutory "duty to notify" under the VCAA requires that 
VA notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  VA is also required to notify a claimant of the 
evidence needed to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of 
a claim.  It was further noted that regarding the 
disability-rating element, in order to comply with section 
5103(a), VA must notify the claimant of any information, and 
any medical or lay evidence, not previously provided, that is 
necessary to establish a disability rating for each of the 
disabilities contemplated by the claim and allowed under law 
and regulation.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Although correspondence from the RO to the veteran dated in 
April 2005 discussed the "duty to notify" provisions of VCAA 
and the evidence needed to substantiate his claim for an 
increased rating, the letter did not discuss the need to 
submit evidence that showed the effect of the disability on 
the claimant's employment and daily life.  Additionally, the 
letter did not discuss the specific criteria listed in 
Diagnostic Code 5237 required for an increased rating for 
limitation of motion of the cervical spine.

The veteran reported in his January 2008 videoconference 
hearing that his last VA examination was in September 2006.  
The record shows that the September 2006 VA examination was 
for his right hand disorder, tumors, and scars-not his 
cervical spine.  The Board notes that the veteran's VA 
examination for his cervical spine was in April 2005.  The 
veteran stated in his January 2008 videoconference hearing 
that manifestations of his service-connected cervical spine 
disorder had increased in severity.  VA has the authority to 
schedule a compensation and pension examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  Pursuant to 38 C.F.R. § 
3.327(a) (2007), an examination will be requested whenever VA 
determines, as in this case, that there is a need to verify 
the severity of a disability.  See also 38 C.F.R. § 3.159 
(2007).

Consequently, the Board finds additional development is 
required prior to appellate review.  Accordingly, the case is 
REMANDED for the following action:

1.  Review the claims file and ensure 
that all notice and development 
obligations have been satisfied in 
accordance with the provisions of 38 
C.F.R. § 3.159 (2007), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, take 
appropriate steps to ensure that the 
veteran is provided notification of any 
additional evidence to be provided by VA 
and of evidence that must be provided by 
the veteran, as well as notification of 
the evidentiary requirements for 
substantiating his claim for increased 
rating for service-connected cervical 
spine disorder.

2.  Contact the veteran and obtain the 
names, addresses, and approximate dates 
of treatment of all medical care 
providers who treated the veteran for 
his cervical spine disorder.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims file should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the 
file.  If any records identified by the 
veteran are unable to be obtained, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of evaluating the severity of the 
veteran's service-connected cervical 
strain.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

The examiner should identify and describe 
in detail all residuals attributable to 
cervical strain.  The physician should 
conduct range of motion testing of the 
cervical spine.  It should be indicated 
whether any limitation of motion 
approximates either favorable or 
unfavorable ankylosis of the cervical 
spine.  Any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and the 
examiner is to indicate whether there is 
likely to be additional range of motion 
loss due to any of the following: (1) 
pain on use, including during flare- ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  The examiner should also 
address the extent to which the veteran's 
cervical strain interferes with his 
employment.

4.  Notify the veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  He should be 
informed that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  After the above actions have been 
completed, readjudicate the veteran's 
claim for an increased rating for 
service-connected cervical spine 
disorder, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case, which must include the relevance 
of 38 C.F.R. § 3.321(b)(1).  The veteran 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





